Exhibit 99.1 Joint Filing Agreement The undersigned hereby agree that this Schedule 13G (as so amended, the “Schedule 13G”) with respect to the common stock of Transition Therapeutics Inc. is, and any additional amendment thereto signed by each of the undersigned shall be, filed on behalf of each undersigned pursuant to and in accordance with the provisions of 13d-1(k) under the Securities Exchange Act of 1934, as amended, and that all subsequent amendments to the Schedule 13G shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the other, except to the extent that it knows or has reason to believe that such information is inaccurate. Dated:February 4, 2011 /s/ Larry N. Feinberg Larry N. Feinberg ORACLE ASSOCIATES, LLC By:/s/ Larry N. Feinberg Name:Larry N. Feinberg Title:Senior Managing Member ORACLE PARTNERS, L.P. By:Oracle Associates, LLC, its General Partner By:/s/ Larry N. Feinberg Name:Larry N. Feinberg Title:Senior Managing Member
